In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-13-00128-CR
                              ________________________

                          DAVID WAYNE KERR, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 181ST District Court
                                   Randall County, Texas
               Trial Court No. 21,768-B; Honorable John B. Board, Presiding


                                   November 13, 2013

                    ORDER DENYING MOTION TO ABATE
                         AND SEVERING APPEAL
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      On January 19, 2012, pursuant to a single, multi-count indictment in Cause No.

21,768-B, the trial court entered two separate orders placing Appellant, David Wayne

Kerr, on eight years deferred adjudication community supervision for the offense of

aggravated sexual assault.1      On January 16, 2013, the State filed a single motion

      1
       TEX. PENAL CODE ANN. § 22.021 (West Supp. 2013).
seeking revocation of both orders. Following a plea as to each allegation in the State’s

motion, the Court found Appellant had violated the terms and conditions of his

community supervision and, without specifying as to which count, globally sentenced

him to 75 years confinement in the Texas Department of Criminal Justice. The trial

court then entered two separate judgments – one as to Count I and one as to Count II,

both assessing a sentence of 75 years.           Appellant filed a single notice of appeal

indicating he wished to appeal “the judgment of conviction and sentence” in Cause No.

21,768-B.


      Appellant has now filed a brief contending he is uncertain as to which count the

trial court pronounced sentence. In response, the State has filed a motion to abate and

remand, contending the trial court’s failure to specifically pronounce sentence as to

each count can be corrected by remanding the cause to the trial court so it may properly

impose sentence pursuant to Rule 44.4 of the Texas Rules of Appellate Procedure.

Because we believe the error, if any, of the trial court does not prevent the proper

presentation of the case to this Court, we deny that motion. In light of our denial of the

State’s motion to abate and remand, we sua sponte extend the deadline for the filing of

the State’s brief until December 13, 2013.


      Because this appeal involves two separate judgments, for purposes of clarity, we

sua sponte sever this appeal into separate cause numbers, one as to each judgment.

Henceforth, the appeal of the judgment entered as to Count I will bear appellate Cause

No. 07-13-00128-CR, whereas the appeal of the judgment entered as to Count II will

bear appellate Cause No. 07-13-00380-CR.




                                             2
      It is so ordered.


                              Per Curiam


Do not publish.




                          3